DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on February 16, 2021 is acknowledged. According claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manessis U.S. Patent Application Publication No. 2009/0313168 A1 in view of Brown et al (hereinafter “Brown”) U.S. Patent No. 7,584,153 B2.

As per claims 1 and 11, Manessis discloses a computer-implemented method, comprising: 
obtaining, by a device, a unique derivation key (0025, which discloses that “The concatenated result is placed into a 128-bit field, and then spit into two blocks, block A and block B. Block A is then encrypted using an encryption key, and the encrypted result (block C) is put through an exclusive OR operation with block B. Resulting block D is then encrypted with the encryption key.”); 
obtaining, by the device, a dynamic value (0004, which discloses that “Dynamic verification data is data that is uniquely associated with a specific financial presentation device, wherein the verification data dynamically changes from transaction to transaction.”; 0018); 
generating, by the device, an encrypted value by encrypting an identifier and the dynamic value using the unique derivation key (0025, which discloses that “In one example algorithm, a string is constructed by replacing certain digits of the customer's financial presentation device account number with the transaction counter to create an `altered account number`. In a second step, the altered account number is concatenated with the expiration date of the account and with other specified digits. The concatenated result is placed into a 128-bit field, and then spit into two blocks, block A and block B. Block A is then encrypted using an encryption key, and the encrypted result (block C) is put through an exclusive OR operation with block B. Resulting block D is then encrypted with the encryption key. After further encryptions, hexadecimal digits are converted into decimal, the blocks are concatenated, and three digits are selected from the concatenated result as the dynamic verification value.”); 
generating, by the device, an obfuscated identifier based at least in part on a portion of the identifier and a portion of the encrypted value (0017, which discloses that “The peripheral device 114 includes functionality to generate a dynamic verification value (such as a three-digit number) based on stored values and/or an algorithm, and to emulate a keyboard so as to automatically input the generated dynamic verification value into an appropriate field of the payment details screen during checkout.”); and 
providing, by the device, a message comprising at least the obfuscated identifier and the encrypted value to an access device (0035, which discloses that “Upon completion of the payment details screen, in step 514, the online merchant server 104 receives transaction data, including the financial presentation device account number and dynamic verification value. In step 515, merchant server 104 provides the financial presentation device information and dynamic verification value to an acquirer (not shown) using conventional financial presentation device authentication procedures.”), 
causing the access device to generate an authorization request message comprising a first data field comprising the obfuscated identifier and a second data field comprising the encrypted value for transmission to a central server computer for further authorization processing (0018, which discloses that “After verifying that the value generated by the peripheral device 114 matches the value stored by the authorizing entity 116, the associated financial presentation device is authorized by the authorizing entity 116 for that particular transaction.”; 0035, which discloses that “In step 516, the transaction data is then received from the acquirer by an authorizing computer 400 of the authorizing entity 116. Upon receiving the transaction data including the dynamic verification value, in step 518, the verification module being executed by the processor 404 of authorizing computer 400 generates a comparison verification value to compare with the received dynamic verification value.”).
Alternatively Brown discloses a computer-implemented method, comprising:
obtaining, by a device, a unique derivation key (col. 2, lines 25-34, which discloses that “This code is usually a unique cryptogram, created based on the card data and the bank's master key.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Manessis and incorporate a method further comprising: obtaining, by a device, a unique derivation key in view of the teachings of Brown in order to enhance security and facilitate transaction

As per claims 2 and 12, Manessis further discloses the computer-implemented method, further comprising: 
generating a modified counter value in response to providing the message comprising at least the obfuscated identifier and the encrypted value (0025; 0026); and 
storing the modified counter value (0025; 0026).

As per claims 3 and 13, Manessis further discloses the computer-implemented method, further comprising: 
generating, by the device, a subsequent encrypted identifier utilizing the identifier, the modified counter value, and the unique derivation key (0025); 
storing, by the device, the subsequent encrypted identifier (0025; 0026); 
generating, by the device, a subsequent obfuscated identifier based at least in part on a portion of the identifier and a portion of the subsequent encrypted identifier (0025; 0026); and 
providing, by the device, a subsequent message comprising at least the subsequent obfuscated identifier and the subsequent encrypted identifier (0035).

As per claims 4 and 14, Manessis further discloses the computer-implemented method, wherein the portion of the encrypted value comprises a right-most seven digits of the encrypted value (0022; 0025).

As per claims 5 and 15, Manessis further discloses the computer-implemented method, wherein the dynamic value and the identifier are concatenated prior to generating the encrypted value (0025).

As per claims 6 and 16, Manessis further discloses the computer-implemented method, wherein the dynamic value comprises at least one of: a counter, a date, a time, or a transaction value (0025).

As per claims 7 and 17, Manessis further discloses the computer-implemented method, wherein providing the message causes a central server computer to perform operations comprising:
determining that the encrypted value is present in the message (0035);
deriving the unique derivation key utilizing a master derivation key and a portion of the obfuscated identifier (0025);
generating a decrypted value from the encrypted value of the message utilizing the unique derivation key (0025);
modifying the message to include the decrypted value (0025); and
transmitting the modified message to an authorization computer for authorization (0025).

As per claims 8 and 18, Manessis further discloses the computer-implemented method, further comprising calculating a Lunn checksum value based at least in part on obfuscated identifier, wherein the message further comprises the Luhn checksum value (0035).

As per claims 9 and 19, Manessis further discloses the computer-implemented method, wherein the message is provided in response to a transaction initiated with the device (0007; 0014).

As per claims 10 and 20, Manessis further discloses the computer-implemented method, wherein the unique derivation key obtained is derived during a personalization process associated with the device (0025).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 13, 2022